Dismissed and Memorandum Opinion filed August 3, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00012-CV

                   SHANNON MARK DOUTHIT, Appellant

                                        V.
     JOHN WEST, TRAVIS TURNER, ROBERT HERRERA, PAUL B.
    WILDER, TAROLYN B. AMERSON, AND KENNETH S. GILBERT,
                          Appellees

                    On Appeal from the 506th District Court
                            Grimes County, Texas
                         Trial Court Cause No. 34705

                         MEMORANDUM OPINION

      Appellant, Shannon Mark Douthit, attempts to appeal the trial court’s order
dismissing his suit against appellees John West, Travis Turner, Robert Herrera, Paul
B. Wilder, Tarolyn B. Amerson, and Kenneth S. Gilbert, for non-compliance with
Chapter 14 of the Civil Practice and Remedies Code. We dismiss the appeal for want
of jurisdiction.
                                     BACKGROUND

      Douthit, proceeding pro se and informa pauperis, filed suit against John West,
Travis Turner, Robert Herrera, Paul B. Wilder, Tarolyn B. Amerson, and Kenneth
S. Gilbert requesting damages and injunctive and declaratory relief seeking
restoration of good time credit and return of his legal materials. Asserting six claims,
Douthit alleged violations of his civil rights under chapter 42, sections 1983, 1985,
and 1986 of the United States Code, and article 1, sections 3 and 19 of the Texas
Constitution. See 42 U.S.C. §§ 1983, 1985, & 1986; Tex. Const. art. 1, §§ 3, 19.

      Douthit alleged his legal materials and commissary items were confiscated by
appellee, Correctional Officer Kenneth Gilbert. Douthit’s commissary items were
returned, but Douthit alleged his legal materials were not returned. Douthit argued
that his materials were confiscated as retaliation for the exercise of his right to access
the courts. Douthit further alleged that appellees conspired to harass him and
retaliate against him for exercising his right to access the courts. Douthit further
alleged that appellees knew of the alleged wrongs to be done to him and neglected
to prevent them. See 42 U.S.C. § 1986.

      All six defendants/appellees filed an answer to Douthit’s suit. Five of the
defendants/appellees, West, Herrera, Wilder, Amerson, and Gilbert, filed a motion
to dismiss Douthit’s suit pursuant to section 14.010 of the Civil Practice and
Remedies Code. See Tex. Civ. Prac. & Rem. Code § 14.010 (permitting dismissal of
claim for non-compliance with chapter 14). Appellee Travis Turner did not file a
motion to dismiss Douthit’s suit.

      The trial court signed an order dismissing Douthit’s suit for non-compliance
with chapter 14 of the Civil Practice and Remedies Code. The trial court recited that
“Defendants John West, Robert Herrera, Paul Wilder, Tarolyn Amerson and
Kenneth Gilbert” filed a motion to dismiss. The trial court dismissed “this cause of
                                            2
action” with prejudice. The trial court’s order did not contain language of finality.

                                      ANALYSIS

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001)

      When there has been no traditional trial on the merits, no presumption arises
regarding the finality of a judgment. Crites v. Collins, 284 S.W.3d 839, 840 (Tex.
2009). Here, the dismissal order does not unequivocally express an intent to dispose
of all claims and all parties, but specifically disposes only of Douthit’s “cause of
action” against West, Herrera, Wilder, Amerson, and Gilbert.

      Nothing in the record indicates that Douthit’s claims against Turner were
dismissed. Accordingly, a signed, written order disposing of Douthit’s claims
against Turner would be necessary for a final, appealable judgment. See Douet v.
Romero, No. 14-21-00103-CV, 2021 WL 2324910, at *2 (Tex. App.—Houston
[14th Dist.] June 8, 2021, no pet. h.) (mem. op.).

      On June 28, 2021, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless the parties filed a
response demonstrating grounds for continuing the appeal on or before July 9, 2021.
See Tex. R. App. P. 42.3(a). Both parties filed responses, but neither appellant’s, nor
appellees’ response, demonstrated that this court has jurisdiction over the appeal.

                                    CONCLUSION

      Because the trial court’s order contains no language of finality, and all parties
and all claims in the trial court were not disposed of, we dismiss this interlocutory

                                          3
appeal for want of jurisdiction. Tex. R. App. P. 42.3(a).




                                       /s/       Jerry Zimmerer
                                                 Justice



Panel consists of Justices Bourliot, Zimmerer, and Spain.




                                             4